                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

ALDRIC L. BUCKNER,                       )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 ) CASE NO. 3:18-CV-610-WKW
                                         )          (WO)
BENJAMIN WHITLEY,                        )
                                         )
             Defendant.                  )

                   MEMORANDUM OPINION AND ORDER

      This is a civil rights case involving alleged police misconduct under 42

U.S.C. § 1983. Plaintiff Aldric L. Buckner, an individual, claims that Alexander

City police officer Benjamin Whitley violated his Fourth Amendment rights when

he performed an unjustified strip search on him.       In addition to this Fourth

Amendment claim, Buckner asserts state-law causes of action for the torts of

assault, battery, and outrage.

      Before the court is Defendant Benjamin Whitley’s motion to dismiss. (Doc.

# 6.) Defendant seeks dismissal on two alternative grounds: (1) that Plaintiff’s

complaint constitutes an impermissible shotgun pleading; and (2) that Plaintiff has

not stated an official-capacity claim against Defendant under Federal Rule of Civil

Procedure 12(b)(6) because Plaintiff has not alleged any policy, custom, or practice
that would give rise to such a claim. For the reasons that follow, Defendant’s

motion to dismiss is due to be granted in part and denied in part.

                                I.   DISCUSSION

A. Plaintiff’s complaint is an impermissible shotgun pleading and must be
repleaded.

      A complaint “must contain . . . a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Each

allegation in the complaint “must be simple, concise, and direct.” Fed. R. Civ. P.

8(d)(1). The complaint must also “state [the plaintiff’s] claims . . . in numbered

paragraphs, each limited as far as practicable to a single set of circumstances.”

Fed. R. Civ. P. 10(b).

      The purpose of [Rule 8(a)(2) and Rule 10(b)] is self-evident, to
      require the pleader to present his claims discretely and succinctly, so
      that [ ] his adversary can discern what he is claiming and frame a
      responsive pleading, the court can determine which facts support
      which claims and whether the plaintiff has stated any claims upon
      which relief can be granted, and, at trial, the court can determine that
      evidence which is relevant and that which is not.

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015)

(quoting T.D.S. Inc. v. Shelby Mut. Ins. Co., 760 F.2d 1520, 1544 n.14 (11th Cir.

1985) (Tjoflat, J., dissenting)); see also Twombly, 550 U.S. at 555 (holding that the

purpose of Rule 8(a)(2) is to “give the defendant fair notice of what the claim is

and the grounds upon which it rests.” (citation, quotation marks, and ellipsis

omitted)).
                                          2
      Plaintiff’s complaint is a shotgun complaint. Each of the three counts adopts

and re-alleges every preceding allegation, filling each count with allegations that

are not relevant to that particular count. This court has warned against such a

practice:

      Rote and repeated incorporations by reference fill each count “with factual
      allegations that could not possibly be material to that specific count,”
      flouting the Rule 10(b) requirement to plead separate claims in separate
      counts. Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001). It is not
      enough to “clearly incorporate[ ] all ‘facts’ ple[aded] in the amended
      complaint]” . . . as Plaintiff has done; rather the supporting facts must be
      pleaded in the count asserting the cause of action. See Wagner v. First
      Horizon Pharm. Corp., 464 F.3d 1273, 1280 (11th Cir. 2006).

McCall v. Bank of America, N.A., No. 2:16-CV-184-WKW, 2016 WL 5402748, at

*2 (M.D. Ala. Sep. 26, 2016). The legal elements of each claim are re-alleged in

successive, unrelated counts. For example, in paragraph 58 of the complaint,

Plaintiff recites the elements of battery, only to re-allege those elements in

paragraph 60 under the separate count of outrage. Plaintiff argues that this fact

does not render the complaint defective because the claims “build upon one

another.” (Doc. # 9). But the effect of re-alleging each element of the previous

claim in successive counts is that the final count — outrage — incorporates the

elements of both unlawful search and seizure and battery.

      The incorporation by reference also creates incurable confusion as to

whether Plaintiff is suing Defendant in his individual or official capacity, or both,

in Counts II and III. The headings of Counts II and III indicate that Plaintiff is
                                         3
suing Defendant in his individual capacity only, but the incorporation-by-reference

paragraphs (¶¶ 53 and 60) drag in allegations of both individual- and official-

capacity claims.    Plaintiff must replead his complaint, clearly stating which

allegations support which claims.

      Plaintiff attempts to save his shotgun complaint by arguing that since it gives

enough notice for Defendant to be able to answer, Plaintiff should be able to

proceed on the complaint as it stands. But it does not provide notice when

Defendant has no way of knowing if he is defending claims in his official or

individual capacity. In any event, notice to the Defendant is not the only concern

raised by shotgun pleadings. “Shotgun pleadings impede the administration of the

district courts’ civil dockets in countless ways.” PVC Windoors, Inc. v. Babbitbay

Beach Const., N.V., 598 F.3d 802, 806 (11th Cir. 2010). “Experience teaches that,

unless cases are [pleaded] clearly and precisely, issues are not joined, discovery is

not controlled, the trial court’s docket becomes unmanageable, the litigants suffer,

and society loses confidence in the court’s ability to administer justice.” Anderson

v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 367 (11th Cir. 1996).

      “When a litigant files a shotgun pleading, is represented by counsel, and

fails to request leave to amend, a district court must sua sponte give him one

chance to replead before dismissing his case with prejudice on non-merits shotgun

pleading grounds.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1296 (11th Cir.


                                          4
2018). “In the repleading order, the district court should explain how the offending

pleading violates the shotgun pleading rule so that the party may properly avoid

future shotgun pleadings.” Id. Therefore, the complaint will be dismissed without

prejudice to give Plaintiff an opportunity to refile according to the instructions in

this Order.

B. Because Plaintiff’s complaint is due to be dismissed on shotgun pleading
grounds, Defendant’s alternative ground for dismissal is moot at this time.

      Defendant alternatively moves to dismiss Plaintiff’s official-capacity claim

because no policy, practice, or custom is alleged.

      1. Standard of Review

      When evaluating a motion to dismiss pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, the court must take the facts alleged in the

complaint as true and construe them in the light most favorable to the

plaintiff. Resnick v. AvMed, Inc., 693 F.3d 1317, 1321–22 (11th Cir. 2012). To

survive Rule 12(b)(6) scrutiny, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[F]acial plausibility” exists “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).



                                            5
      2. Application

      A § 1983 suit against a public official in his or her official capacity is a suit

against the local governmental entity that employs the official. Monell v. Dep’t of

Social Services, 436 U.S. 658, 690 (1978); Busby v. City of Orlando, 931 F.2d 764,

776 (11th Cir. 1991). A § 1983 official-capacity claim cannot stand merely on

allegations that an individual defendant, acting under color of state law, deprived

the plaintiff of a federal constitutional right. See Kentucky v. Graham, 473 U.S.

159, 166 (1985). The plaintiff must demonstrate that the local governmental entity

had a custom or policy that caused the deprivation of a federal right. See id.

      Plaintiff has alleged no facts that would give rise to a § 1983 claim that a

custom or policy of the Alexander City police department resulted in the purported

violation of Plaintiff’s Fourth Amendment rights. Therefore, Plaintiff fails to state

a claim under Rule 12(b)(6) against the officer in his official capacity. However,

since the court will dismiss Plaintiff’s complaint on shotgun pleading grounds,

Plaintiff will have opportunity to amend the complaint to plead a factual basis, if

he can, for official-capacity liability under § 1983.

                               II.   CONCLUSION

      For the foregoing reasons, Defendant’s motion to dismiss will be granted in

part and denied in part. Plaintiff must replead his claims in compliance with the

Federal Rules of Civil Procedure and the requirements of this Order.


                                           6
      Accordingly, it is ORDERED:

      1.    Defendant’s motion to dismiss is GRANTED to the extent that

Plaintiff must replead his claims and otherwise DENIED without prejudice to

reassert any arguments that may be relevant to the amended complaint.

      2.    Plaintiff’s claims are DISMISSED without prejudice.

      3.    Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff is given

leave to file an amended complaint on or before April 15, 2019, that complies

with the Federal Rules of Civil Procedure and the following requirements of this

Order:

            a.     The amended complaint must set forth, with clarity, short and

      plain statements showing Plaintiff is entitled to relief. To the extent that

      Plaintiff’s contentions are relevant and material, they should be included in

      the appropriate section of the complaint (e.g., jurisdictional statement,

      statement of facts, or claim for relief).

            b.     Plaintiff may not simply incorporate all factual allegations by

      reference into every count; rather, Plaintiff must indicate with clarity which

      specific factual allegations are material to each specific count, and which

      actors are responsible for each specific act that is material to Plaintiff’s

      claims.




                                           7
      Plaintiff is ADVISED that claims and demands for relief that fail to comply

with the Federal Rules of Civil Procedure and the requirements of this Order may

be subject to dismissal without further opportunities for amendment.

      DONE this 11th day of March, 2019.

                                            /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                        8
